280 So. 2d 182 (1973)
In re Herbert Louis BROWN and Arthur Lee Gipson, alias
v.
STATE.
Ex parte Herbert Louis Brown and Arthur Lee Gipson.
SC 423.
Supreme Court of Alabama.
June 28, 1973.
David L. Barnett, Mobile, for petitioners.
No brief for the State.
*183 HEFLIN, Chief Justice.
Petition of Herbert Lewis Brown and Arthur Lee Gipson for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Brown and Gipson, alias v. State, 50 Ala.App. 471, 280 So. 2d 177.
Writ denied.
COLEMAN, BLOODWORTH, McCALL and FAULKNER, JJ., concur.